Title: From Thomas Jefferson to Mary Jefferson Eppes, 15 February 1801
From: Jefferson, Thomas
To: Eppes, Mary Jefferson



Washington Feb. 15. 1801.

Your letter, my dear Maria, of the 2d. inst. came to hand on the 8th. I should have answered it instantly according to our arrangement, but that I thought, by waiting till the 11th. I might possibly be able to communicate something on the subject of the election. however, after 4. days of balloting, they are exactly where they were on the first. there is a strong expectation in some that they will coalesce tomorrow: but I know no foundation for it. whatever event happens, I think I shall be at Monticello earlier than I formerly mentioned to you. I think it more likely I may be able to leave this place by the middle of March. I hope I shall find you at Monticello. the scene passing here makes me pant to be away from it: to fly from the circle of cabal, intrigue & hatred, to one where all is love and peace. tho’ I never doubted of your affections, my dear, yet the expressions of them in your letter give me ineffable pleasure. no, never imagine that there can be a difference with me between yourself & your sister. you have both such dispositions as engross my whole love, and each so entirely that there can be no greater degree of it than each possesses. whatever absences I may be led into for a while, I look for happiness to the moment when we can all be settled together, no more to separate. I feel no impulse from personal ambition to the office now proposed to me, but on account of yourself & your sister, and those dear to you. I feel a sincere wish indeed to see our government brought back to it’s republican principles, to see that kind of government firmly fixed; to which my whole life has been devoted. I hope we shall now see it so established, as that when I retire, it may be under full security that we are to continue free & happy. as soon as the fate of the election is over, I will drop a line to mr Eppes. I hope one of you will always write the moment you recieve a letter from me. continue to love me my dear as you ever have done, and ever have been & will be by your’s affectionately

Th: Jefferson

